Citation Nr: 0910756	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic low back pain and disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1998 to May 1999 and October 2001 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2005, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In October 2005 and May 2008, the Board remanded the case to 
the RO for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

The Veteran's disability has not resulted in forward flexion 
of the thoracolumbar spine less than 85 degrees; or, combined 
range of motion of the thoracolumbar spine less than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour or, 
vertebral body fracture with loss of 50 percent or more of 
the height, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, or significant 
neurological impairment.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of chronic low back pain and disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in November 2002, January 2004, August 2006, 
and October 2008.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased.  The notice also 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The Veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The notice included 
the provisions for rating the disabilities and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in June 2004, October 2006, and October 2008.  
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated until 
after all adjudications of record, including the supplemental 
statements of the case, at this stage of the appeal, when the 
Veteran already has notice of the pertinent Diagnostic Codes 
and rating criteria as provided in the statement of the case 
and the supplemental statements of the case, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37, 45-46 (2008). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
the undersigned law judge.  The RO obtained her service 
treatment records, all VA records, and treatment records from 
a private chiropractor through September 2003. Although the 
Veteran indicated she has seen the private chiropractor 
beyond September 2003, VA could not obtain updated records 
since she apparently never returned the appropriately 
executed authorizations for VA to request the most recent 
records of her treating chiropractor.

The Veteran has not contended - nor is there any record in 
the file to show - that there has been a material change in 
the disability since the September 2006 examination to 
warrant a reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Background

Upon separation, the Veteran was diagnosed with chronic 
mechanical low back pain and disc disease of the lumbar 
spine.  The disc disease was determined from an MRI study 
showing a central disc protrusion at L4-L5 without evidence 
of nerve root irritation and a small anular disc bulge at L5-
S1.  The RO assigned a 10 percent evaluation under the 
Diagnostic Code 5293, the code then assigned for disc 
disease.  The Veteran contends that the evaluation assigned 
for her back disability does not accurately reflect the 
severity of that disability.


General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
ratings case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).

Rating Criteria for Disc Disease

During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended in September 2002 and in 
September 2003. The Board is required to consider the claim 
in light of both the old and new criteria to determine 
whether an increase is warranted.  If the amended rating 
criteria are favorable to the claim, the amended criteria can 
be applied only from and after the effective date of the 
regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000): 
VAOPGCPREC 7-2000 (Nov. 10 2003-.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

Old and New Criteria-Disc Disease

Prior to September 2002, degenerative disc disease or 
intervertebral disc syndrome was rated under Diagnostic Code 
5293. 

Under the former provisions of Diagnostic Code 5293, a 20 
percent evaluation, the next highest evaluation available to 
the Veteran, necessitates evidence of moderate intervertebral 
disc disease with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
Diagnostic Code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.

Note (1) under the Incapacitating Episode Formula defines an  
incapacitating episode as a period of acute signs and  
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a  
physician.  Id.

Old Criteria and the General Rating Formula for Diseases and 
Injuries of the Spine (Chronic Low Back Pain)

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Also according to the current law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
general rating formula for diseases and injuries of the spine 
(unless intervertebral disc syndrome is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).

The general rating formula is applied with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

A 10 percent rating, the Veteran's current rating, is 
assigned under the General Formula for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.

A 20 percent rating, the next highest rating available to the 
Veteran, is assigned under the General Formula for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as  
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Note (1) under the General Formula directs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id. 



Factual Background

In July 2002, shortly before separation and following her 
injuries in service, the Veteran was unable to run and do 
high impact cardiovascular exercises or perform her service 
duties.  She experienced pain in the lower back that was 
described as slight and she took pain medication about twice 
a week.  On physical examination, low back tenderness was 
elicited in the mid-low back region and in the right sciatic 
notch region.  Examination of the lower extremities revealed 
no swelling, atrophy, and deep tendon reflexes were 2 + in 
the knees and ankles.  There is no foot drop and she could 
walk on her toes and heels.  Straight leg raising was 
suggestive of muscular pain in the lumbar region.

On range of motion testing, she had 95 degrees on flexion, 25 
degrees on extension, both right and left side bend were 30 
degrees each and she had 30 degrees with side bends 
bilaterally.

Since separation from service, she has been seen by a private 
chiropractor who issued a report in July 2003, where he 
stated she had acute low back pain which she described an 
intermittent, sharp pain in the L5/Sacral areas.  
Subjectively, she had pain upon lumbar flexion, and 
extension, left and right lateral flexion, and pain also 
occurs when flattening the lumbar curve.  High impact 
activities appeared to exacerbate this condition.  His 
objective findings included moderate to heavy edema (without 
describing its location), paraspinal muscle spasms, and 
decreased range of motion in all lumbar ranges of motion.

In September 2006, the Veteran was afforded a VA examination. 
At that time, the Veteran reported that she has had daily low 
back pain.  She will have flare-ups requiring bed rest for up 
to two days, but usually the pain is tolerable and allows her 
to continue to perform her normal activities of daily living.  
The pain is localized to her back, although on occasion she 
stated it would shoot down her legs.  The examiner noted that 
she did not describe a true radicular pain or any dermatomal 
distribution.  She can walk a half mile to a mile depending 
on her speed.  She can sit for 10 to 15 minutes before she 
has to get up and walk about.  She can stand for 30 minutes 
and then has to sit down and rest or walk.  

On physical examination, the Veteran was able to sit down and 
arise from a chair with minimal difficulty and walked with a 
normal gait.  Range of motion consisted of 80 degrees 
flexion, 20 degrees extension, and bilateral bending 30 
degrees but with reported pain.  She had bilateral lateral 
rotation to 30 degrees.  The Veteran could heel and toe walk 
well and has no straight leg raising pain, but she had 
minimal symmetrical pain on the sciatic tension test.  Motor, 
sensation, and reflexes appeared normal.  The examiner stated 
there was no increased limitation of motion due to weakness, 
fatigability or incoordination flowing repetitive use.  The 
examiner also noted that the Veteran had undergone x-ray 
examinations at an outside facility and no definite findings 
were noted.

The Veteran has testified and submitted statements on her own 
behalf.  She states that she can not do any high impact 
activities and, as a result, she no longer engages in outdoor 
activities that she enjoys such as hiking or gardening.  She 
also has difficulty at her job at a car rental agency with 
standing or sitting for long periods of time.  It is her 
belief that her disability has prevented her from obtaining 
other forms of employment.  It prevents her from lifting 
objects above a certain weight or small children.  She also 
described a limited range of motion and she gets fatigued.  
She can use stairs although it is easier going down then up 
and she can sit in a car for a two hour period.  She takes 
over the counter medication for the pain.  She testified to 
flare-ups occurring approximately three times in the prior 
year where she had to be off her feet or in bed.  Each flare-
up lasted 48 hours at a maximum.

Analysis

Prior to September 2002, under Diagnostic Code 5293 the 
criterion for the next higher rating, 20 percent, was 
moderate limitation of motion of the lumbar spine.  The Board 
notes that in the range of motion testing documented in the 
file, an examination shortly before separation from service 
and more recently, a VA examination in October 2006, the 
Veteran has demonstrated no more than a loss of 10 degrees in 
flexion and extension and experiences pain but a full range 
of motion upon lateral flexion in either direction.  Although 
the Veteran has some difficulties, e.g., sitting and 
standing, she can walk up to a mile, sit in a car for two 
hours, finds the pain tolerable and she can continue to 
perform her normal activities of daily living.  She also uses 
over-the-counter medication.  Other than seeing a 
chiropractor and then, apparently only until 2003, she has 
not sought any treatment from another health care provider.  
Therefore, in the Board's view, her disability cannot be 
rated as moderate to establish a higher rating under 
Diagnostic Code 5293 before September 2002.  Notably, 
however, she has not demonstrated any weakness, 
incoordination, fatigue, or other factors producing 
functional impairment, outside of pain.

In the Board's opinion, even when functional impairment from 
pain is considered, in light of the substantial level of 
range of motion retained, the limitation of lumbar spine 
motion is most accurately characterized as no more than 
slight in severity, warranting a 10 percent evaluation under 
Diagnostic Code 5290.  See Deluca v. Brown, 8 Vet. App. 202, 
206-207 (1995).

Under the criteria in effect since September 2002, the Board 
also finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent.  Specifically, the medical evidence 
does not show that forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or that the combined ranges of motion of the thoracolumbar 
spine is not greater than 120 degrees; or, that the Veteran 
has muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Further, the 
Veteran's disability did not worsen due to weakness, 
incoordination, fatigue, or pain.  Therefore, the Board finds 
that, the medical evidence did not demonstrate entitlement to 
an evaluation in excess of 10 percent.

Although the Veteran reported incapacitating episodes, 
requiring bed rest, there has been no documentation of bed 
rest prescribed by a physician and treatment by a physician, 
having a total duration of at least 2 weeks but less than 
4 weeks during a 12 month period, therefore the criteria for 
the next higher rating, 20 percent, have not been meet under 
Diagnostic Code 5293 from September 2002 or under the Formula 
for Rating Intervertebral Disc Syndrome from September 2003.

The Board is aware that the Veteran's private treating 
chiropractor reported decreased range of motion, but he also 
did not provide any measurements (e.g., flexion to x degrees) 
nor describe whether these findings were affected by pain, 
weakness, fatigability or incoordination following repetitive 
use.  On the other hand, the VA examination provided 
measurements and detailed findings regarding the extent of 
the Veteran's disability.  The VA examiner also stated there 
was no increased limitation of motion due to pain, weakness, 
fatigability, or incoordination following repetitive use.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here we find the 
September 2006 VA examination to be highly probative as it is 
the medical opinion of a competent expert, informed by review 
of the claims file, incorporating a highly detailed account 
of the Veteran's ranges of motion and other clinical 
findings, and is presented with a persuasive discussion of 
the examiner's rationale.

The Veteran has also argued that she warrants a higher rating 
because she was told she had "torn discs" in her spine 
which is a condition worse that a torn shoulder muscle.

To the extent that the Veteran wants her rating based upon 
torn discs, where the determinative issue involves a question 
of a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  A layperson is competent to identify a 
medical condition where the condition is a simple one, such 
as a broken leg as opposed to a form of cancer, but a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation, which is not capable of lay observation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F. 3d 1372, 
1376-77 (Fed. Cir. 2007).

For this reason, the Board rejects the Veteran's statements 
as competent evidence that she has "torn discs" or that her 
present disability warrants a higher rating.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent under 
Diagnostic Code 5293, and under the current General Rating 
Formula and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
veteran's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  Thun v. Peake, 22 Vet. App. 
111, 114 (2008). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describes the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.


ORDER

An initial rating higher than 10 percent for chronic low back 
pain and disc disease of the lumbar spine is denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


